Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 5/23/2022. As directed by the amendment, claims 5, 12, and 18 have been amended, and no claims have been added or canceled. Thus, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey (2011/0180074) in view of Grim (5,464,385).
	Regarding claim 1, Gainey discloses a device comprising a leg engaging section
(Fig. 1, inner base 5) and a foot engaging section intersecting at a heel receiver (Fig. 1,
left and right foot sections 6, 7 intersect the leg engaging section at a heel receiver), at least the leg engaging section comprising a compressible cushion layer (Fig. 8, fibers 8 form a compressible cushion layer; see [0058]): one or more fastening straps affixed to and extending from sides of the leg engaging section (Fig. 1, straps 19 and 20), and the leg engaging section defining at least one channel to permit a connection tube to
exit the device (Figs. 2-3, tube holes 27 and 28).
	Gainey does not disclose a first compression wrap member and a second compression wrap member, disposed interior to a first side of the leg engaging section and a second side of the leg engaging section, and extending from the leg engaging section.
	However, Grim teaches an inflatable foot and heel protector comprising a secondary internal bootie that comprises first and second compression wrap members that extend from a leg engaging section (Fig. 3, ankle bootie 150 has two compression wrap panels that are connected to one another by a seam). When placed within the leg engaging section, the bootie and its two wrap members are located interior to a first and second side of the leg engaging section and would “extend” from the leg engaging section (Fig. 6, booties 150 is interior to the support 13). Grim also teaches that this secondary internal wrap provides additional support to the injured limb (Col. 10, ln. 5-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gainey to have an additional internal compression wrap comprising a first and second wrap member as taught by Grim to additionally secure the foot and leg of the user inside of the device.
	Regarding claim 2, the modified device of Gainey has one or more other fastening straps extending from the foot engaging section (Gainey, Fig. 3, straps 15 and 16 extend from the foot engaging section).
	Regarding claim 3, the modified device of Gainey has the one or more fastening straps comprising four fastening straps, with at least one fastening strap extending from a first side of the device, while other fastening straps extend from another side of the device (Gainey, Figs. 2-3, straps 12-13, 15-16, and 19-20, extend from each side of the device).
	Regarding claim 4, the modified device of Gainey has the first compression wrap member defining a proximal edge, a distal edge, a first side edge, and a second side edge, the second side edge defining a plurality of attachment tabs (Grim, Fig. 3, bootie 150 has a first compression wrap member having four edges, with the second side edge have attachment tabs 164).
Regarding claim 12, the modified device of Gainey does not have an inflatable bladder disposed within a sleeve of the leg engaging section.
However, Grim additionally teaches the leg support device comprising a sleeve comprising an inflatable bladder to support the ankle of the patient (Fig. 3, support member 75 is a type of sleeve that may comprise an inflatable bladder (Col. 12, ln. 27-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the leg engaging section of the modified device of Gainey to additionally include an ankle sleeve comprising an inflatable bladder as taught by Grim in order to further support the patient’s ankle within the device.
Regarding claim 15, the modified device of Gainey has the first compression wrap member and the second compression wrap member disposed interior of a first side and a second side of the leg engaging section (Grim, Fig. 6, depicts the bootie 150 interior to the first and second sides of a larger leg engaging section).
5.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1, and further in view of Taheri (4,624,244) and Tobler (5,626,556).
Regarding claim 5, The modified device of Gainey does not have an inflatable bladder disposed along the leg engaging section between a leg insertion aperture and the compressible cushion layer, the inflatable bladder selectively inflatable through a connection tube exiting the inflatable bladder.
However, Taheri teaches a device for aiding the venous flow in the leg of a user that comprises three inflatable bladders along a leg engaging section of the device (Fig. 1, inflatable bladders B, C, D), wherein each of the inflatable bladders are selectively inflatable through a connection tube exiting each inflatable bladder (Fig. 3, tubes 55, 57, and 60 inflate bladders B, C, and D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the leg engaging section of the modified device of Gainey to have an inflatable bladder that can be selectively inflatable through a connection tube as taught by Taheri to encourage blood flow through the leg by inflating and deflating the bladder.
The modified device of Gainey does not have the connection tube exiting the inflatable bladder at a non-orthogonal angle relative to an edge of the inflatable bladder.
However, Tobler teaches an inflatable compression sleeve wherein the connection tubes for inflating the inflatable bladders exit the bladders at non-orthogonal angles (Fig. 1, connection tubes 46a-d exit at non-orthogonal angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the connection tubes of the modified device of Gainey to exit the inflatable bladders at non-orthogonal angles as taught by Tobler to provide a better method of organizing the tubs relative to one another, to prevent kinking of the tubes, and to prevent the tubes from irritating the skin of the wearer. 
	Regarding claim 6, the modified device of Gainey has the leg engaging section defining at least one additional channel to permit at least one additional connection tube to exit the device (Gainey, Figs. 2-3, depict two tube holes 27 and 28 that the tubes could exit in the modified device).
	Regarding claim 7, the modified device of Gainey has the inflatable bladder and the at least one additional inflatable bladder as sequentially inflatable (Taheri, abstract, discloses sequential inflation of the bladders).
	Regarding claim 8, the modified device of Gainey has the connection tube and the at least one additional connection tube coupled to a common tube exterior to the device (Tobler, Fig. 1, depicts connector 48 (a type of "common tube") coupled with and organizing the tubes that exit the inflatable bladders.  Such a configuration would be used in the modified device of Gainey to organize the connecting tubes).
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, Taheri, and Tobler, as applied to claim 6, and further in view of Kartheus et al (4,947,834).
	Regarding claim 9, the modified device of Gainey has multiple connection tubes (Taheri, Fig. 3, tubes 55, 56, and 57).
	The modified device of Gainey does not disclose that the connection tubes are coupled at a common tube interior to the device.
	However, Kartheus teaches a sequentially inflatable compression device wherein the connection tubes for inflating the bladders all connect to a common tube inside the device (Fig. 1, connection tubes 18 all connect to a common tube 11 inside the device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the connection tubes of the modified device of Gainey to connect at one common tube inside the device as taught by Kartheus to better organize the tubes and prevent the possibility of tangling the multiple tubes outside the device.
7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Ponsi et al (7,798,984, hereafter referred to as “Ponsi I”).
	Regarding claim 10, the modified device of Gainey has the compressible cushion comprising one of an organic batting or an inorganic batting (Gainey, Fig. 8, cushion fibers 8 are inherently “inorganic” or “organic,” as all materials fall under one of these two categories).
	The modified device of Gainey does not disclose the batting surrounding a first tube and a second tube.
	However, Ponsi I teaches a heel boot that has a cushion in the form of two tubes surrounded by a top cushion layer (Fig. 11, tubes 60 surrounded by second padded portion 62; see col. 5, ln. 23-24). Ponsi I also teaches that this tubular structure tends to position the leg properly within the device (Col. 5, ln. 30-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cushion of the modified device of Gainey be of a first tube and a second tube as taught by Ponsi I to help better position the leg inside the device.
	Regarding claim 11, the modified device of Gainey has the first tube disposed to a first side of a medial line of the leg engaging section, and the second tube disposed to a second side of the medial line (Ponsi I, Fig. 11, depicts the two tubular cushions disposed on opposite sides of a medial line to help in properly positioning the leg).
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Schild et al (5,435,009).
	Regarding claim 13, the modified device of Gainey has a channel to permit the connection tube to exit the device (Gainey, Figs. 2-3, tube holes 27 and 28).
	The modified device of Gainey does not disclose a port extending from at least one channel at an angle relative to a side of the device.
	However, Schild teaches an inflatable leg compression garment comprising a port coming off at an angle relative to the side of the device that allows access to an inflatable bladder (Fig. 2, port 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the connection tube channel of the modified device of Gainey to have a connection port as taught by Schild in order to prevent tangling or twisting of the connection tubes by providing a sturdy, stable connection to an air source.
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Ribando et al (5,588,954).
	Regarding claim 14, the modified device of Gainey teaches a connection tube exterior of the device (Taheri, Fig. 3, depicts the connection tubes of the modified device).
	The modified device of Gainey does not disclose a strain relief fitting disposed about the connection tube at an exterior of the device.
	However, Ribando teaches a compression device with inflatable bladders having connection tubes (Fig. 1), wherein the connection tubes have strain relief fittings exterior to the device to prevent compression of the tubes (Col. 4, ln. 14-20, discloses flanges along the conduits to help reduce stress and strain on the tubes).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the connection tubes of the modified device of Gainey with strain relief fittings as taught by Ribando to prevent compression, stress, and strain on the connection tubes.
10.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gainey in view of Grim, as applied to claim 1 above, and further in view of Ponsi et al (2009/0149791, hereafter referred to as “Ponsi II”).
	Regarding claim 16, the modified device of Gainey has a means to help stabilize the device (Gainey, Figs. 1 and 8, wedge 1).
	The modified device of Gainey does not disclose a bolster to stabilize the device rotationally.
	However, Ponsi II teaches a stabilizing bolster that prevents a heel protecting device from rotating (Fig. 3, wedge 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Gainey to have a stabilizing bolster as taught by Ponsi II to prevent the user's leg from rotating in an unwanted manner.
	Regarding claim 17, the modified device of Gainey has the device comprising a fastener disposed on an exterior of the leg engagement section (Ponsi II, fastener 14), the bolster comprising a complementary fastener disposed on an exterior of the bolster (Ponsi II, Fig. 4, fastener elements 26 and 28).
11.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamont (5,609,570) in view of Bieling et al (2007/0197988).
Regarding claim 18, Lamont discloses a device (Fig. 1, medical boot 10), comprising: a leg engaging section (Fig. 1, medical boot 10 engages the leg of the user) comprising a central panel and a first side and a second side extending from the central panel (See annotated Fig. 1 below); one or more compression straps affixed to and extending from the central panel interior to the first side and the second side (Fig. 1, strap 64 is affixed to and extends from the central panel and is interior to the first and second sides. Slot means 68A allows the strap 64 to enter into the boot, be affixed to the boot, and extend from the central panel. Fig. 18 depicts the final assembly of the strap 64 with the rest of the boot, wherein the strap 64 enters into the boot, is affixed to the central panel, and extends from the central panel); and the leg engaging section defining at least one channel to permit a connection tube to exit the device (Fig. 2, openings 100A and 100B would permit a connection tube to exit the device. It is noted that the claim does not positively recite the connection tube itself, but only a channel that would allow for a connection tube to exit the device).
Lamont does not disclose that the leg engaging section is filled with batting.
However, Bieling teaches a foot and leg pad (Fig. 1, pad 10C) comprising a fiber layer made of batting (Fig. 3, fiber layer 16; see [0019]) that is sandwiched between two fabric layers (Fig. 3, fiber layer 16 is between layers 12 and 14). This type of structures has substantial breathability for patient comfort ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg engaging section of Lamont to be filled with a batting layer sandwiched between two fabric layers as taught by Bieling to provide the user substantial breathability and comfort.

    PNG
    media_image1.png
    412
    330
    media_image1.png
    Greyscale


Regarding claim 20, Lamont discloses the first side and the second side each comprising fastening straps to couple the first side and the second side together:


    PNG
    media_image2.png
    431
    330
    media_image2.png
    Greyscale

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lamont in view of Bieling, as applied to claim 19 above, and further in view of Grim.
	Regarding claim 19, Lamont does not disclose one or more inflatable bladders
However, Grim additionally teaches the leg support device comprising a sleeve having an inflatable bladder to support the ankle of the patient (Fig. 3, support member 75 is a type of sleeve that may comprise an inflatable bladder (Col. 12, ln. 27-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the leg engaging section of Lamont to include an ankle sleeve comprising an inflatable bladder as taught by Grim to further support the patient’s ankle within the device.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,844,484. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are anticipated by the corresponding claims of Patent No. 9,844,484 (i.e. the currently pending claims are broader versions of the reference Patent).
Response to Arguments
15.	Applicant’s arguments filed on 5/23/22 on Pages 9-10 with respect to claim 18 and regarding Lamont not disclosing “a leg engaging section defining a channel through which a connection tube exits the leg engaging section” have been considered, but is not persuasive. While Lamont does not disclose that the slots 100A and 100B are explicitly for allowing a connection tube to exit the device, this slots would are still a structure that would “permit” a connection tube to exit the device. Claim 18 is not a method claim that requires the step of placing a connection tube within a channel of the leg engaging section, but rather a device claim that only requires the structure of “at least one channel” that can “permit” a connection tube to exit the device. Furthermore, if one were to place a connection tube through the slot 100A, the entire slot 100A would not be blocked. Visual observation of the user’s heel could still take place with the presence of a connection tube within the slot 100A.
16.	Applicant’s arguments filed on 5/23/22 on Page 9 with respect to claim 18 and regarding Lamont not disclosing a device filled with batting have been considered, but are moot in view of the newly applied reference of Bieling.
17.	Applicant’s arguments filed on 5/23/22 on Pages 10-13 with respect to claim 1 and regarding the combination of Gainey and Grim not disclosing or teaching an integrated device comprising first and second compression wrap members “extending from the leg engaging section” have been considered, but are not persuasive. The claim limitation “a first compression wrap member and a second compression wrap member…extending from the leg engaging section” is not currently interpreted as requiring the first and second compression wrap members to be fixed or connected to the leg engaging section. Contrast this with a claim limitation states that the first and second compression wrap members are “affixed to and extending from” the leg engaging section. The combination of Gainey and Grim would have the compression sleeve of Grim interior to the medical boot of Gainey. While the combination would not have the two components as one-piece construction, the compression sleeve of Grim still “extends” from the medical boot of Gainey (i.e. the two components are in contact with one another).
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785